Citation Nr: 1201764	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-29 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of right-sided facial paralysis, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974.  Upon discharge, he was transferred to the United States Air Force Reserve with a terminal date of reserve obligation in September 1976.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In September 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims folder.

This appeal was previously before the Board in April 2011 when it was remanded for additional development pertaining to the Veteran's service treatment records.  The development has been completed in part, and the appeal has been returned to the Board for further review.

The Board also notes that in the April 2011 Remand, the issues of service connection for diabetes mellitus, neuropathy, and breathing difficulties were referred to the AOJ for appropriate action.  In the January 2012 Appellate Brief Presentation, his representation asserts that no action has been taken on those issues.  In this regard, however, inquiry in Virtual VA reveals that service connection for diabetes mellitus was denied in a June 2011 rating decision.  Thus, these matters are again reviewed for appropriate AOJ review.

The issues of service connection for residuals of facial paralysis and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Service connection for the residuals of right-sided facial paralysis and hypertension was denied by rating action of January 1979.  It was noted that service treatment records were not complete, but that available evidence showed no residuals of facial paralysis, and hypertension was first shown years after service.  The appellant was notified and no appeal followed.

2.  Evidence associated with the file since the January 1979 denial is not cumulative or redundant of previously reviewed evidence, and relates to previously unestablished facts.  Specifically additional service treatment records have been obtained.


CONCLUSION OF LAWS

1.  The January 1979 rating action denying service connection for residuals of right-sided facial paralysis and for hypertension is final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Since entry of the decision in January 1979, new and material evidence has been received by VA with which to reopen a previously denied claim for service connection for the residuals of right-sided facial paralysis and for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) imposes obligations on VA regarding its duties to notify and assist Veterans in developing claims for VA benefits.  As the disposition herein reached is favorable to the Veteran to the extent the claims are reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time.  

Background and Analysis

As noted above, at the time of the original rating decision in 1979, there were very few service treatment records available.  Part of the development requested in the prior Remand was to seek additional service treatment records.  Fortunately there was some success and in May 2011, additional service treatment records were received.  These then constitute new and material evidence and the claims are appropriately reopened.  See 38 C.F.R. § 3.156(c).

Review of the post-Remand record reflects some confusion, as is highlighted by the appellant's representative.  There is a deferred rating action suggesting that new and material evidence has been received, that the claims are reopened, and examinations were conducted.  On the other hand, the supplemental statement of the case issued holds that new and material evidence was not received, but then seems to adjudicate the issues on the merits.  The representative argues that this is sufficiently confusing that the appellant has not received sufficient notice as to be able to fully argue his case.  The Board, therefore, in this decision, to get the matter on a firm legal basis, holds that the claims are reopened, and further finds that some additional development remains in order.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for the residuals of right-sided facial paralysis and hypertension are reopened.



REMAND

Review of the record reveals that there is some additional development needed on the issue of hypertension.  There is one VA examination on file that notes that hypertension is the proper diagnosis, but does not contain an etiological opinion.  There is a more recent examination that indicates that hypertension was not diagnosed in service, was first diagnosed 2 years later, so is unrelated to service.  Unfortunately, this is not as complete opinion as is required for this issue.  Specifically, appellant contends that he was shown to have hypertension at the start of service.  He had a high reading, which he has indicated, was reduced after a brief period of relaxing or sleep.  To grant service connection it is not necessary that the disorder be diagnosed in service, it is only necessary that there are some manifestations or symptoms that may be the early indications of a chronic disorder later diagnosed.  That matter has not yet been addressed.

As noted above, some additional service treatment records have recently been received.  The records show some treatment for the facial paralysis, although do not detail the "shock" treatments noted on separation examination.  It is not clear whether appellant may have been hospitalized for this treatment, nor is it clear if records were requested from the Reserve Unit.  In view of the location of some records, further follow-up is indicated.  See M21-1MR III.iii.2.B.15.a.  Further an additional attempt to obtain hospital records should be requested from the National Personal Records Center.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Reserve unit, if indicated, as well as the Air Reserve Personnel Center and Records Management Center and request any clinical, inpatient, or hospital treatment records pertaining to the Veteran and any shock therapy and/or physical therapy treatment received for facial paralysis at Sheppard Air Force Base dating from November 15, 1970 through April 1971.

Appropriate efforts must be made to obtain all available service treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain any records identified, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Arrange for the claims folder to be forwarded to the examiner who did the most recent VA examination concerning hypertension.  If that individual is unavailable, please forward the records to a similarly situated examiner.  After reviewing the claim folder, including any recently obtained records, please indicate whether it is at least as likely as not (50 percent probability or greater) that the elevated blood pressure reading noted at entrance was indicative of hypertension, or whether it was more likely an elevated reading of no significance.  The medical reasoning used in entering the opinion should be set out.  If this cannot be done, the examiner should indicate whether there is additional development which would allow an opinion to be entered.

3.  Then readjudicate the claims on appeal on the merits, de novo considering all the evidence on file.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and offered an opportunity to respond thereto.  Thereafter, the claims file should be returned to the Board for further appellant consideration, if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


